Citation Nr: 1208157	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  94-20 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of head trauma.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and M.P.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1993 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The claims folder was subsequently transferred to the RO in Oakland, California.  

The RO's May 1993 rating decision concluded that new and material evidence had not been submitted to reopen the Veteran's claim of entitlement to service connection for residuals of head trauma.  The Veteran timely appealed this decision.

In November 1996, the Board denied the Veteran's appeal, finding that new and material evidence had not been submitted to reopen the previously denied claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 1998 Order, the Court vacated the November 1996 Board decision and remanded the matter back to the Board for development consistent with the parties Joint Motion for Remand and to Stay Proceedings (Joint Motion).  In January 1999, the Board remanded the matter to the RO for additional evidentiary development. 

In February 2006, the Veteran testified at hearing held before the Board at the RO.  A transcript of the hearing has been added to the claims file.

In September 2006, the Board issued a decision which determined that new and material evidence had been submitted to reopen the previously denied claim.  However, the Board denied entitlement to service connection for residuals of head trauma on the merits.  The Veteran again appealed the Board's denial to the Court.  In a February 2008 Order, the Court vacated the September 2006 Board decision and remanded the matter back to the Board for development consistent with the parties Joint Motion.

In January 2009, the Veteran was informed that the Veterans Law Judge that conducted his February 2006 hearing had since retired from the Board, and that he had the right to another hearing if desired.  Later that same month, the Veteran responded that he was not interested in appearing at another hearing.

In July 2009, the Board remanded this matter back to the RO for additional evidentiary development.

In January 2011, the Veteran filed claims seeking service connection for gout and for a psychiatric disorder, to include posttraumatic stress disorder.  These issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.


FINDING OF FACTS

1.  Residuals of head trauma, diagnosed as a skull fracture to the left frontal-parietal, existed prior to entry into service.

2.  Residuals of head trauma were aggravated during active military service.


CONCLUSION OF LAW

The criteria for service connection for residuals of head trauma have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran is seeking service connection for residuals of head trauma.  He contends that his current problems with sensory motor neuropathy, migraine headaches, seizures, blurred vision, tremors, poor balance, weakness in his left leg, dizziness, and tingling in his extremities were caused either by aggravation of a preexisting left side head injury while in military service and/or by a blow to the right side of the head while awaiting separation from military service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Aggravation of a pre-existing condition beyond the natural progression is presumed where the disability increases in severity over the course of service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  This presumption is rebuttable by clear and unmistakable evidence that the increase is attributable to the natural progression of the condition.  38 C.F.R. § 3.306(b).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran served on active duty from May 31, 1974 to July 3, 1974.  A May 1974 enlistment examination noted the Veteran's history of a head trauma as a child with no sequela.  The report also noted physical examination findings that were essentially normal throughout, except for left "hand" scar.

Shortly after beginning his active duty service, June 1974 service treatment and Medical Board records show the Veteran complaining of dizziness and his gait falling to the right side.  A history taken at that time revealed that the Veteran, at age 3, suffered a left fronto-parietal skull fracture that required surgery and three months of hospitalization.  The Veteran also reported that since the time of the accident he had had mild difficulty with balance and deviation to the right when walking.  Physical examination disclosed an unsteady gait, difficulty maintaining balance, and muscle weakness in the right lower extremity.  X-ray examination of the skull revealed a severe 5 by 6 centimeters left fronto-parietal skull defect.  The diagnoses were a history of fracture and acquired deformity of the fronto-parietal.  The Medical Board concluded that the Veteran did not meet the minimal standard for enlistment and that he did not have a disability incurred in or aggravated by his service.

The service treatment and service personnel records do not reveal any complaints of findings pertaining to an inservice head trauma.  

Post-service, a VA hospitalization summary report for June to August 1975 noted that the Veteran, within a year after his July 1974 separation from military service, underwent a craniotomy and cysts removal on the right side of his skull.  

A VA examiner in July 2003 opined, after extensive citation to the medical evidence found in the record, that the VA hospitalization summary was in error, that the brain cyst was most probably on the left side, and that the cyst as well as the other problems the Veteran was experiencing were caused by his pre-service left fronto-parietal skull fracture.  

The July 2003 VA examiner's opinion that the Veteran's treatment from June to August 1975 was for problems with a left fronto-parietal skull defect and not a right sided skull problem is further supported by a VA record that reported that in March 1975 the Veteran was referred to the San Diego VA Medical Center for admission in June 1975 for treatment by a neurosurgeon because of a bony defect of the left fronto-parietal skull.  It is also supported by the fact that brain magnetic resonance imaging evaluations (MRIs) dated in October 2002, October 2003, and May 2005, head computerized tomography's (CTs) dated in August 1999, October 2003, and September 2005, and skull x-rays dated in January 1980, August 1998, August 1999, and October 2002, were uniform in not showing any injury to the right side of the skull or brain.

While his May 1974 enlistment examination noted his preservice history of a brain trauma as a child, a diagnosis relating to this condition was not indicated.  The Veteran's own account of preservice existence of a disability does not constitute evidence that the disorder in fact preexisted service.  38 C.F.R. 3.3.04(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Moreover, the enlistment examination included physical examination findings that were normal throughout, except for a left "hand" scar.

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (emphasis added).  

The history of a head trauma while a child noted on the Veteran's May 1974 enlistment examination, along with the inservice diagnosis of history of fracture and acquired deformity of the left fronto-parietal, and x-ray findings of an extensive 5 by 6 centimeter left fronto-parietal skull defect, clearly and unmistakably shows that the deformity of the left fronto-parietal existed prior to entry onto active duty.  VAOPGCPREC 3-2003; 38 C.F.R. § 4.57.

The question thus presented is whether the pre-existing disability was aggravated by military service.  

The competent and credible evidence of record establishes that the Veteran's residuals of head trauma were aggravated by service.  While the Veteran's history of brain trauma as a child was noted on his May 1974 entrance examination, physical examination revealed essentially normal findings throughout.  However, service treatment records from June 1974 noted physical examination findings of an unsteady gait, difficulty maintaining balance, slight slapping of the right foot; and mild muscle weakness of the right lower extremity.  Thus, evidence of an aggravation has been established.

The evidence of record does not clearly and unmistakably establish that the worsening of the Veteran's residuals of head trauma was part of the natural progression of the disease.  On this point, there is conflicting evidence of record.

A June 1974 Medical Board, just one month after his entry into active duty, included the opinion that his deformity of the left fronto-parietal was not aggravated by his military service.  Moreover, a July 2003 VA examiner opined that there was no progress of the disease during service.  Finally, there is basically no collaborative evidence of the Veteran's alleged inservice assault, and his contentions concerning this alleged incident have been inconsistent.  Specifically, he has at times indicated that this assault rendered him unconscious, while at other times, he alleged it did not.

In contrast, the November 2011 VA examiner opined that the Veteran's current residuals of head trauma were most likely caused by an assault or some other incident during his military service.  In support of this opinion, the VA examiner noted that the Veteran's childhood injury occurred when he was 3.5 years old, and was considered stable at the time of his entrance into military service.  In addition, extensive post service treatment, including surgery, is documented within his first post service year and has continued since.

Thus, the evidence does not clearly and unmistakably establish that the Veteran's preexisting residuals of head trauma were not aggravated during service, and the evidence does not establish that the worsening residuals of head trauma were part of the natural progression of the disease.  

Accordingly, service connection for residuals of head trauma, based on aggravation, is warranted.


ORDER

Service connection for residuals of head trauma is granted.


____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


